Citation Nr: 1624809	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to January 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  

FINDINGS OF FACT

1.  The Veteran's PTSD with major depression most nearly approximates occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.

2.  The Veteran's employment for the entire appeal period has been marginal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD with major depression, but no more, are met from May 18, 2011.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU are met from May 18, 2011.  38 U.S.C.A. 
§§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran's PTSD is currently rated 30 percent disabling.  He contends that throughout the entire appeal his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 
Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

The Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected psychiatric disorder has been more severe than at other stages.  Id.

After a review of the medical and lay evidence, the Board finds that the criteria for a higher rating of 70 percent are met throughout the appeal.  The evidence shows that the Veteran's PTSD produces deficiencies in most areas due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, nightmares two to three times per week, flashbacks, hypervigilance, intrusive memories, impairment of memory, concentration problems, avoidance, disturbances of motivation and mood, impaired judgment, difficulty establishing and maintaining effective work and social relationships, panic attacks two to three times per week, recurrent suicidal ideation, and difficulty in adapting to stressful circumstances.

Conversely, the Board finds that the Veteran's symptoms do not more nearly approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no medical or lay evidence in the record of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for own occupation, or own name.  The July 2011 and August 2015 VA examiner described the Veteran as neat and well-kempt, his thinking was goal-oriented, cognitive skills were intact, and there was no evidence of a thought disorder, delusional thinking, paranoia, or psychosis.  Notably, none of the VA examiners found that the Veteran was totally occupationally and socially impaired, although the July 2011 examiner indicated that the Veteran downplayed his symptoms.  

While the record shows recurrent suicidal ideation throughout the appeal, the Veteran has not had defined plans to attempt harm to himself.  The Veteran and his wife have reported that the Veteran often says, "you are better off without me."  However, he reported that his faith keeps him from acting out on his thoughts.  See April 2016 Board Hearing Tr. at 6; see also February 2013 VA Treatment Record.  Additionally, the Veteran testified as to experiencing increased irritability and angry outbursts.  He reported that although he does not become violent he does become verbally abusive and degrades his wife.  See April 2016 Board Hearing Tr. at 3.  Notably, the August 2015 VA examiner found that the Veteran does not pose a threat of danger or injury to himself or others.  The Board finds that his recurrent passive suicidal ideation and periods of angry outbursts are contemplated by a 70 percent rating and he does not show persistent danger to himself or others that is characteristic of a 100 percent rating.

As to social impairment, the Veteran testified to feelings of social detachment and estrangement.  He indicated that he has difficulty trusting other people, avoids crowds, and isolates himself.  Id. at 4, 13.  He also reported a strained relationship with his daughter.  Id. at 11.  He testified that while in restaurants, that he sits in the corner, so that other people cannot sit behind him.  Id. at 4-5.  The July 2011 VA examiner noted that the Veteran had a restricted lifestyle with a limited social support system except for family.  The August 2015 VA examiner noted that the Veteran's symptoms cause significant distress in social and family functioning.  The Board notes that the Veteran maintained a relationship with his wife of over thirty-eight years and otherwise demonstrated an ability to maintain some social relationships, despite significant, even severe, social impairments due to irritability, angry outbursts, and other symptoms described above.  He has consistently reported that stressful situations cause him to retreat to his auto-shop in order to be alone.  
The Board notes that the evidence of record shows the Veteran has additional symptomatology not enumerated in the rating criteria, including intrusive thoughts, hypervigilance, exaggerated startle response, and nightmares.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  These additional symptoms are not seen as effecting more than a reduction in reliability and productivity.   Mauerhan.

Moreover, the majority of the Veteran's Global Assessment of Functioning (GAF) scores during this appeal (35, 40, 45 and 60), reflecting serious symptoms and some impairment in reality testing or communication or major impairment in several areas, consistent with both the Veteran's symptoms and a 70 percent rating.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).

Thus, the Board finds that the Veteran's PTSD symptoms have resulted in deficiencies in most areas and are characteristic of a 70 percent disability rating for the entire appeal period.  The evidence of record does not support a finding that the Veteran has exhibited the level of cognitive, occupational and social impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent disability rating under the general rating schedule for psychiatric disorders.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

TDIU

Entitlement to a TDIU has been raised by the record and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be addressed if the possibility of the Veteran's unemployability is raised by the record).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

TDIU can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

The instant decision awards the Veteran a 70 percent rating for PTSD from May 18, 2011, the date of service connection.  Accordingly, since May 18, 2011, he has met the minimum percentage requirements for a TDIU.  38 C.F.R. § 4.16(a).  

There is no regulatory definition of "substantially gainful employment," but 38 C.F.R. § 4.16(a) states: "Marginal employment shall not be considered gainful employment."  It also states that marginal employment exists when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  However, "[m]arginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold."  Id (Emphasis added).

The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15, 4.16(a)).


The Veteran testified that he has been self-employed as an auto mechanic for over 40 years, repairing cars alone in a workshop.  While he continues to work, he reported that he has no employees, that he does not work well with others, and that his PTSD symptoms have caused him to lose a lot of customers over the years.  See April 2016 Board Hearing Tr. at 5.  The July 2011 VA examination report indicates that the Veteran took 10-12 days off in the prior year when he became overly anxious or agitated, had constant daily forgetfulness that decreased his efficiency and effectiveness, and had daily severe anxiety requiring him to take breaks and remove himself from situations due to irritability.  The August 2015 VA examiner noted that the Veteran worked 17 hours during the week, and described his difficulties adapting to stressful circumstances in a work or work-like setting, and overall significant distress in social functioning.  The Veteran also testified that he gets frustrated in his workshop because of his difficulties focusing and short attention span.  Id.  His wife noted that he has no patience with his customers.  See April 2016 lay statement.  Given these findings, the overall severity of the Veteran's psychiatric symptoms, and the fact that he has only been engaged in marginal (sheltered) employment for many years, the Board concludes that the Veteran is unable to secure and follow a substantially gainful occupation due to PTSD.  Hence, a TDIU is warranted for the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5107(b).


ORDER

A 70 percent rating for PTSD with major depression is granted from May 18, 2011.

A TDIU is granted from May 18, 2011.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


